Title: To James Madison from Henry Stewart, 19 May 1812 (Abstract)
From: Stewart, Henry
To: Madison, James


19 May 1812, St. Clairsville, Belmont County, Ohio. Having lately addressed a letter to JM [not found] informing him that he had raised fifty-four volunteers in this place, he now reports that he has enlisted sixty-four men. They are ready “to equip themselves in the Cavalry, as soon as they receive official orders.” They also wish Stewart to be appointed as their captain and ask that he forward their names to JM. If he is honored with a commission they will be ready to march at short notice to any post to which they are ordered. Expects a draft shortly by order of the governor, and he is anxious to receive an answer “so as to enable them to prepare for a march.” Alludes to his military experience and hopes that he will never disgrace his adopted country.
